Citation Nr: 0805866	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  05-10 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to a disability evaluation in excess of 10 
percent for cranial nerve dysfunction with deformity of an 
elevated right eyebrow.  

3.  Entitlement to a disability evaluation in excess of 50 
percent for status-post fractured right zygomatic arch with 
residual headaches.

4.  Entitlement to a disability evaluation in excess of 10 
percent for deviated nasal septum with partial obstruction. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1981 to February 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  In April 
2007, the veteran appeared at a hearing at the RO before the 
undersigned. 

The issue of service connection for a psychiatric disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  At his April 2007 hearing, prior to the promulgation of a 
decision in the appeal, the veteran requested to withdrawal 
his claim for a disability evaluation in excess of 10 percent 
for cranial nerve dysfunction with deformity of an elevated 
right eyebrow.  

2.  At his April 2007 hearing, prior to the promulgation of a 
decision in the appeal, the veteran requested to withdrawal 
his claim for a disability evaluation in excess of 50 percent 
for status-post fractured right zygomatic arch with residual 
headaches.

3.  At his April 2007 hearing, prior to the promulgation of a 
decision in the appeal, the veteran requested to withdrawal 
his claim for a disability evaluation in excess of 10 percent 
for deviated nasal septum with partial obstruction. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant as to the claim for a disability evaluation in 
excess of 10 percent for cranial nerve dysfunction with 
deformity of an elevated right eyebrow have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).

2.  The criteria for withdrawal of a Substantive Appeal by 
the appellant as to the claim for a disability evaluation in 
excess of 50 percent for status-post fractured right 
zygomatic arch with residual headaches have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).

3.  The criteria for withdrawal of a Substantive Appeal by 
the appellant as to the claim for a disability evaluation in 
excess of 10 percent for deviated nasal septum with partial 
obstruction have been met.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision or on the record at a hearing.  38 C.F.R. 
§ 20.202.  Withdrawal may be made by the appellant or by his 
or her authorized representative.  38 C.F.R. § 20.204.  At 
his April 2007 hearing before the Board, the appellant 
withdrew his claims for increased ratings for cranial nerve 
dysfunction with deformity of an elevated right eyebrow, 
status-post fractured right zygomatic arch with residual 
headaches, and deviated nasal septum with partial 
obstruction, and hence, there remain no allegations of errors 
of fact or law for appellate consideration of these issues.  
Accordingly, the Board does not have jurisdiction to review 
these claims and they are dismissed.


ORDER

The appeal as to a disability evaluation in excess of 10 
percent for cranial nerve dysfunction with deformity of an 
elevated right eyebrow is dismissed.  

The appeal as to a disability evaluation in excess of 50 
percent for status-post fractured right zygomatic arch with 
residual headaches is dismissed.

The appeal as to a disability evaluation in excess of 10 
percent for deviated nasal septum with partial obstruction is 
dismissed. 


REMAND

At his April 2007 hearing, the veteran testified that he had 
been hospitalized in the VA system four or five times and 
treated at the VA Medical Center (VAMC) in Tampa, Florida.  
He also indicated that he first began receiving psychiatric 
treatment either in 1987 or 1989 from the James Haley VAMC.  
He also indicated that he had received recent psychiatric 
treatment at the VA facility in Tucson.  The claims folder 
contains some VAMC records but it does not appear that all of 
the veteran's psychiatric records have been obtained.  
Because VA is on notice that there may be additional records 
that may be applicable to the veteran's claim and because 
these records may be of use in deciding the claims, these 
records are relevant and an attempt to obtain them should be 
made.  38 C.F.R. § 3.159(c)(2) (West 2002); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  The 
veteran currently has a psychiatric disorder; the May 2003 VA 
examination report noted diagnoses of  generalized anxiety 
disorder and major depression.  While service medical records 
are silent as to any psychiatric disorder, the record shows 
that he was hit in the face with a rock.  Various medical 
records have referenced the veteran's trauma in service in 
reporting his symptoms.  These include a March 2002 letter 
from M. Oza, M.D. noting the veteran's flashbacks of his 
traumatic experience in military; a March 2002 letter from S. 
Shaw, LMHC noting flashbacks and hallucinations reflective of 
exposure to traumatic events during military; and a March 
2006 report from S. Biggan, PhD, ABPP, noting impressions of 
major depressive disorder and rule out bipolar disorder, and 
finding that the veteran's overall cognitive pattern was not 
inconsistent with his reported history of head injury.  
Notably, a January 2002 report from P. Landreth, D.O. stated 
that the veteran's problems with dreams were not specifically 
related to his assault in the military as they seemed to be 
part of a chronic syndrome not related to his injury.  While 
the veteran was afforded an examination in May 2003 as noted 
above, the examination report did not discuss the etiology of 
his current psychiatric disorder and its relationship to 
service.  On remand, the veteran should be afforded another 
examination to determine the etiology of any current 
psychiatric disorder. 

Accordingly, the case is REMANDED for the following action:

1.	Obtain all of the veteran's records 
from the VAMC in Tampa dated from 1987 
to the present and from the VA facility 
in Tucson dated from 2002 to present.  
All efforts to obtain VA records should 
be fully documented, and the VA 
facilities must provide a negative 
response if records are not available.

2.	Schedule the veteran for a psychiatric 
examination for the purpose of 
ascertaining the current nature and 
etiology of any disorder.  The claims 
folder should be made available to the 
medical professional providing the 
opinion for review in conjunction with 
rendering the opinion.  The report of 
examination should reflect that the 
claims folder was reviewed. 

Based upon a review of the claims 
folder, the examiner should provide an 
opinion as to whether there is a 50 
percent probability or greater any 
currently diagnosed psychiatric 
disorder is related to service or a 
service-connected disability, 
specifically the incident when the 
veteran got hit in the face and his 
service-connected residuals of that 
trauma.  Any opinions expressed by the 
examiner should be accompanied by a 
complete rationale.  

3.	Then, readjudicate the claim for 
service connection for a psychiatric 
disorder.  If the decision remains 
adverse to the veteran, provide the 
veteran and his representative with a 
supplemental statement of the case and 
allow him the appropriate opportunity 
for response.  Thereafter, return the 
case to the Board for the purpose of 
appellate disposition.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


